8 N.J. Super. 186 (1950)
73 A.2d 742
JERSEY CITY PRINTING COMPANY, PETITIONER-APPELLANT,
v.
MIKE KLOCHANSKY, RESPONDENT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued May 15, 1950.
Decided June 2, 1950.
Before Judges McGEEHAN, COLIE and EASTWOOD.
*187 Mr. Isidor Kalisch argued the cause for appellant (Mr. Stanley U. Phares, attorney).
Mr. Aaron Gordon argued the cause for respondent (Mr. Morris Edelstein, attorney).
PER CURIAM.
The judgment under review is affirmed for the reasons expressed in the opinion of Judge Duffy and reported in 9 N.J. Super. 361. Appellant argues that the testimony of its lay witnesses was supported by the moving pictures, was apparently truthful and inherently probable, and was not categorically contradicted by any other testimony or by any other proved fact, or by any testimony impeaching the truth or veracity of such witnesses, and therefore the County Court and the Deputy Director erred in rejecting it, citing Baldauf v. Russell, 88 N.J.L. 303, 306 (E. & A. 1915). This testimony was not rejected. The findings were that the appellant had failed to sustain the burden of proof imposed upon it to show a decrease in the disability of the respondent from the permanent total theretofore awarded. As stated by the Deputy Director, a man may be totally and permanently disabled without being bedridden. Ability for light or intermittent work or labor is not inconsistent with total incapacity. Cleland v. Verona Radio, Inc., 130 N.J.L. 588 (Sup. Ct. 1943); cf. Clark v. American Can Company, 4 N.J. 527 (1950).